                 Case 1:21-cv-00532-SAG Document 28-6 Filed 04/06/21 Page 1 of 2

bocarrasco47@outlook.com

From:                Bryce Carrasco
Sent:                Tuesday, February 23, 2021 5:19 PM
To:                  Office of the President
Subject:             RE: Correspondence Response Email


Your response to my assertion that I never used the credit card shows that you are struggling to comprehend my
arguments of allegations. You still have never delivered the contractual agreement which governs the credit obligation
yet continue to act as if you are operating under a legally binding agreement, which is not the case. You are fraudulently
misrepresenting the terms and conditions of the credit extended via the balance transfer. Yes, I owe you the amount
that was transferred, but you have no basis to make a claim that I was delinquent at any point because there is no
documentary evidence which proves what constitutes an event of default. Also, what I had said was that I never used
the card for PURCHASES, not that I had never used the account or was somehow not obliged to repay the amounts in
question. I even explicitly stated that the debt obligation was valid, but that YOUR REPORTING to the credit reporting
agencies stipulating that an event of a default had occurred is totally invalid and based on nothing but hearsay; you have
never delivered DOCUMENTARY PROOF of the terms underlying the credit card. That failure to adequately prove the
contractual documentation is violating U.S.C. Title 15 and the provisions codified thereunder. It would help if you had
the mental capacity to understand my arguments. How does one argue with someone that is wholly incompetent and
unable to even comprehend basic arguments of fact? It is impossible. And it is shocking considering the size and financial
resources at your disposal and yet basic reading appears to be beyond your abilities.

From: Janker, Caitlin <cjanker@mtb.com> On Behalf Of Office of the President
Sent: Tuesday, February 23, 2021 4:09 PM
To: bocarrasco47@outlook.com
Subject: Correspondence Response Email




     **Secure Email Notice**

     Account re‐registration will be required due to a recent upgrade
     enhancement to our Email Encryption system.

     An M&T Bank employee has sent you a secure email message that
     contains confidential information. The sender’s email address is
     listed in the "from" field of this message. If you have any concerns
     about the validity of this message, please contact the sender
     directly, or your M&T Relationship Manager.

     To retrieve your secure message, you will need to access our
     secure, encrypted email delivery system:



                                                            1
                     Case 1:21-cv-00532-SAG Document 28-6 Filed 04/06/21 Page 2 of 2


       Existing Users

       1. Select the "Click Here" link below

       2. Enter your password*

       New Users

       1. Select the "Click Here" link below

       2. Complete the registration process

       3. Enter your password

       *Please note that we have recently updated our secure, encrypted
       email delivery system. If this is the first time you are receiving
       secure email from us since our upgrade, you will need to go
       through the registration process and create a new password. After
       you register, you can leverage your new password to access all
       future secure emails from M&T Bank.

       .

       Click here by 2021‐05‐24 17:09 EDT to read your message.
       After that, open the attachment.


       More Info



Disclaimer: This email and its contents are confidential and intended solely for the use of
this addressee. Please notify the sender if you have received this email in error or simply
delete it.

Protecting your personal and financial information is a responsibility we take very seriously.
If you ever question the legitimacy of a request for personal or financial information made
by an individual, email, phone call or text claiming to represent M&T Bank, or if you believe
you have been a victim of fraud related to your M&T accounts, please contact us
immediately so we can take action to help you.

©2020 M&T Bank Member FDIC.

Secured by Proofpoint Encryption, Copyright © 2009‐2020 Proofpoint, Inc. All rights
reserved.




                                                                          2
